Opinion Extended and Petition eor Rehearing Overruled, by
Judge Turner.
Nothing in the opinion of the court was intended to require appellee to remove his blacksmith shop, it being our understanding that the structure itself was in no sense an obstruction of the passway. .
The injunction as to the shoeing of horses applied only to a small part of appellee’s lot in front of and near the storehouse, and described in the judgment, and had no reference to his carrying on his business in the usual way within the blacksmith shop itself.
The petition for rehearing is overruled.